DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 08/02/2019 have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,419,393. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the Instant Application (Application No. 16/529,927) are broader than claims 1-7 of U.S. Patent No. US 10,419,393.
Instant Application (Application No. 16/529,927)
U.S. Patent No. US 10,419,393
1, 9, 15. A method, by at least one information processing system, for managing migration of a plurality of servers, the method comprising: 
obtaining a set of server-level dependency information for servers to be migrated from a source computing environment to a target computing environment, 
wherein the set of server-level dependency information comprises dependencies of the servers that are observable from the servers; 
obtaining a set of network configuration data for a plurality of network devices associated with the servers, 


























updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data, 

the updating generating an updated set of dependency information; and 














assigning the servers to a plurality of migration groups based on the updated set of dependency information. 


obtaining a set of server-level dependency information for servers to be migrated from a source computing environment to a target computing environment, 
wherein the set of server-level dependency information comprises dependencies of the servers that are observable from the servers; 
obtaining a set of network configuration data for a plurality of network devices associated with the servers, 

wherein one or more dependencies of the servers that are not observable from the servers are determined based on the set of network configuration data; 
analyzing the set of network configuration data; 
determining, based on the analyzing, that at least one load balancer exists within the source computing environment; 
identifying, based on the set of network configuration data, a cluster of servers associated with the at least one load balancer; 
determining that the set of network configuration data comprises a set of private internet protocol addresses that are not unique in the source computing environment; 
resolving the set of private internet protocol addresses to a set of server 
wherein the network topology is derived from the set of network configuration data; 
updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data and the one or more dependencies, 
the updating generating an updated set of dependency information, 
wherein updating the set of server-level dependency information comprises substituting network address translation (NAT) data obtained from the set of network configuration data into the set of server-level dependency information, and 
wherein substituting the NAT data comprises identifying a set of dependencies in the server-level dependency information each having 
assigning the servers to a plurality of migration groups based on the updated set of dependency information; and 
generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment.






wherein updating the set of server-level dependency information comprises: substituting network address translation (NAT) data obtained from the set of 


…
wherein updating the set of server-level dependency information comprises substituting network address translation (NAT) data obtained from the set of 






wherein substituting the NAT data comprises: 
identifying a set of dependencies in the server-level dependency information each having endpoint pairs covered by a context of the NAT data; and 
substituting the NAT data into the set of dependencies that has been identified. 

1, 4, 6. A method, by at least one information processing system, for managing migration of a plurality of servers, the method comprising: 
… 
wherein substituting the NAT data comprises 
identifying a set of dependencies in the server-level dependency information each having endpoint pairs covered by a context of the NAT data, and 
substituting the NAT data into the set of dependencies that has been identified ….

4, 12, 18. The method of claim 1, further comprising: 





resolving the set of private internet protocol addresses to a set of server identifiers based on a network topology of the source computing environment. 


…

resolving the set of private internet protocol addresses to a set of server identifiers based on a network topology of the source computing environment 
….






wherein the network topology is derived from the network configuration data. 

1, 4, 6. A method, by at least one information processing system, for managing migration of a plurality of servers, the method comprising: 
…
wherein the network topology is derived from the set of network configuration data ….

6, 13, 19. The method of claim 1, further comprising: 


including the at least one explicit positive firewall rule as a dependency within the updated set of dependency information. 




including the at least one explicit positive firewall rule as a dependency within the updated set of dependency information.




analyzing the network configuration data; 


determining, based on the analyzing, that at least one load balancer exists within the source computing environment; 



generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment. 


…
analyzing the set of network configuration data; 

determining, based on the analyzing, that at least one load balancer exists within the source computing environment; 


… 
generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment.


wherein the plurality of network devices comprises one or more of a router, a load balancer, or a firewall. 

3. The method of claim 1, wherein the plurality of network devices comprises one or more of a router, a load balancer, or a firewall.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “wherein the migration management module is configured to perform a method comprising: obtaining a set of server-level dependency information for servers to be migrated from a source computing environment to a target computing environment …; obtaining a set of network configuration data for a plurality of network devices associated with the servers …; updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data …; and assigning the servers to a plurality of migration groups based on the updated set of dependency information” of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balani et al. (Columbus: Configuration Discovery for Clouds, June 30-July 3, 2014, IEEE, pages 1-10, hereinafter, “Balani,” provided in the IDS filed on 08/02/2019) in view of Joukov et al. (Pub. No.: US 2011/0252403, hereinafter, “Joukov”).
Claims 1, 9, 15. Balani teaches:
A method, by at least one information processing system, for managing migration of a plurality of servers, the method comprising: obtaining a set of server-level dependency information for servers to be migrated from a source computing environment to a target computing environment, wherein the set of server-level dependency information comprises dependencies of the servers that are observable from the servers; – on page 2 (Enterprise discovery tools map dependencies between different servers by profiling individual servers and their interactions. Columbus can map dependencies outside the production environment by taking image snapshots and exporting them to an analytics platform. Migration of enterprise applications leads to changes in environmental parameters. A system incorporating Columbus can extract all the affected parameters and automatically replace the older environment variables with new values in the appropriate context, significantly reducing the migration cost.)
obtaining a set of network configuration data for a plurality of network devices associated with the servers, wherein the plurality of network devices are separate and distinct from the servers; – on page 2 (Columbus can then mine these image and identify all the IP addresses, host names and respective port numbers and authentication credentials encoded in configuration files (e.g., Fig. 1).)

Balani does not explicitly teach:
updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data, the updating generating an updated set of dependency information; and assigning the servers to a plurality of migration groups based on the updated set of dependency information. 
However, Joukov teaches: 
updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data, the updating generating an updated set of dependency information; and – in paragraphs [0016], [0017] (The method may also include using a source-to-target placement plan for a specific wave (group of components to be moved together) and making automated configuration changes for dependencies that need relinking according to the combination of source dependency information and the source-to-target placement plan.)
assigning the servers to a plurality of migration groups based on the updated set of dependency information. – in paragraph [0033] (Placement and wave planning at 204 may include deciding what components to move at all, and then where to move them, in particular by capacity considerations, and how to group them, for example, because one cannot move them all at the same time.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani with Joukov t to include updating the set of server-level dependency information to include one or more additional dependencies of at least one of the servers based on the set of network configuration data, the updating generating an updated set of dependency information; and assigning the servers to a plurality of migration groups based on the updated set of dependency .

Claim(s) 2-5, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balani et al. (Columbus: Configuration Discovery for Clouds, June 30-July 3, 2014, IEEE, pages 1-10, hereinafter, “Balani,” provided in the IDS filed on 08/02/2019) in view of Joukov et al. (Pub. No.: US 2011/0252403, hereinafter, “Joukov”), and further in view of Kang et al. (Pub. No.: US 2015/0012665, hereinafter, “Kang”).
Claims 2, 10, 16. Combination of Balani and Joukov teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Balani and Joukov does not explicitly teach:
wherein updating the set of server-level dependency information comprises: substituting network address translation (NAT) data obtained from the set of network configuration data into the set of server-level dependency information.
However, Kang teaches:
wherein updating the set of server-level dependency information comprises: substituting network address translation (NAT) data obtained from the set of network configuration data into the set of server-level dependency information. – in paragraph [0008] (receiving, by a NAT control apparatus, a network address migration message after a first data center migrates a NAT mapping entry 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Kang to include wherein updating the set of server-level dependency information comprises: substituting network address translation (NAT) data obtained from the set of network configuration data into the set of server-level dependency information, as taught by Balani, on page 1, to provide low-cost, accurate, and scalable software configuration discovery for simplifying many cloud management tasks.

Claims 3, 11, 17. Combination of Balani, Joukov, and Kang teaches The method of claim 2 – refer to the indicated claim for reference(s).

Kang further teaches:
wherein substituting the NAT data comprises: identifying a set of dependencies in the server-level dependency information each having endpoint pairs covered by a context of the NAT data; and substituting the NAT data into the set of dependencies that has been identified. – in paragraph [0008] (receiving, by a NAT control apparatus, a network address migration message after a first data center migrates a NAT mapping entry corresponding to a migrated VM to a second data center, and verifying the network address migration message, where the network address migration message carries the NAT mapping entry, and the NAT mapping entry records a mapping between a private network address and a public network address of the VM; and updating home information of the NAT mapping entry in a network address mapping table from the first data center to the second data center according to the network address migration message, after the NAT control apparatus successfully verifies the network address migration message, where the network address mapping table is used to record the NAT mapping entry and the home information of the NAT mapping entry.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Kang to include wherein substituting the NAT data comprises: identifying a set of dependencies in the server-level dependency information each having endpoint pairs covered by a context of the NAT data; and substituting the NAT data into the set of dependencies that has been identified, as taught by Balani, on page 1, to provide low-cost, accurate, and scalable software configuration discovery for simplifying many cloud management tasks.

Claims 4, 12, 18. Combination of Balani and Joukov teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Balani and Joukov does not explicitly teach:
further comprising: determining that the network configuration data comprises a set of private internet protocol addresses that are not unique in the source computing environment; and resolving the set of private internet protocol addresses to a set of server identifiers based on a network topology of the source computing environment.
However, Kang teaches:
further comprising: determining that the network configuration data comprises a set of private internet protocol addresses that are not unique in the source computing environment; and resolving the set of private internet protocol addresses to a set of server identifiers based on a network topology of the source computing environment. – in paragraph [0008] (receiving, by a NAT control apparatus, a network address migration message after a first data center migrates a NAT mapping entry corresponding to a migrated VM to a second data center, and verifying the network address migration message, where the network address migration message carries the NAT mapping entry, and the NAT mapping entry records a mapping between a private network address and a public network address of the VM; and updating home information of the NAT mapping entry in a network address mapping table from the first data center to the second data center according to the network address migration message, after the NAT control apparatus successfully verifies the network address migration message, where the network address mapping 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Kang to include determining that the network configuration data comprises a set of private internet protocol addresses that are not unique in the source computing environment; and resolving the set of private internet protocol addresses to a set of server identifiers based on a network topology of the source computing environment, as taught by Balani, on page 1, to provide low-cost, accurate, and scalable software configuration discovery for simplifying many cloud management tasks.

Claim 5. Combination of Balani, Joukov, and Kang teaches The method of claim 4 – refer to the indicated claim for reference(s).

Kang further teaches:
wherein the network topology is derived from the network configuration data. – in paragraph [0008] (receiving, by a NAT control apparatus, a network address migration message after a first data center migrates a NAT mapping entry corresponding to a migrated VM to a second data center, and verifying the network address migration message, where the network address migration message carries the NAT mapping entry, and the NAT mapping entry records a mapping between a private network address and a public network address of the VM; and updating home information of the NAT mapping entry in a network address mapping table from the first 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Kang to include wherein the network topology is derived from the network configuration data, as taught by Balani, on page 1, to provide low-cost, accurate, and scalable software configuration discovery for simplifying many cloud management tasks.

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balani et al. (Columbus: Configuration Discovery for Clouds, June 30-July 3, 2014, IEEE, pages 1-10, hereinafter, “Balani,” provided in the IDS filed on 08/02/2019) in view of Joukov et al. (Pub. No.: US 2011/0252403, hereinafter, “Joukov”), and further in view of Bhattacharya et al. (Pub. No.: US 2011/0302647, hereinafter, “Bhattacharya”).
Claims 6, 13, 19. Combination of Balani and Joukov teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Balani and Joukov does not explicitly teach:
further comprising: determining, from the network configuration data, at least one explicit positive firewall rule where source and destination endpoints identified in the explicit positive firewall rule are both single Internet Protocol addresses; and including the at least one explicit positive firewall rule as a dependency within the updated set of dependency information.
However, Bhattacharya teaches
further comprising: determining, from the network configuration data, at least one explicit positive firewall rule where source and destination endpoints identified in the explicit positive firewall rule are both single Internet Protocol addresses; and including the at least one explicit positive firewall rule as a dependency within the updated set of dependency information. – in paragraph [0003] (In migrating components to a target environment with different addresses (such as IP addresses or domain names in the context of the Domain Name Service) and possibly a different network topology, the firewall configurations in the target environment need to be set such that all components that need to interact can still interact, but without opening too many unnecessary communication paths. " Firewall reconfiguration", for instance, refers to reconfiguring or setting of firewall parameters in the target environment so that the components in the target environment after the migration can still interact. Firewall reconfiguration is currently done manually, often even without access to a detailed representation of the dependencies in the source environment.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Bhattacharya to include determining, from the network configuration data, at least one explicit positive firewall rule where source and destination endpoints identified in the explicit positive firewall rule are both single Internet Protocol addresses; and including the at least one .

Claim(s) 7, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balani et al. (Columbus: Configuration Discovery for Clouds, June 30-July 3, 2014, IEEE, pages 1-10, hereinafter, “Balani,” provided in the IDS filed on 08/02/2019) in view of Joukov et al. (Pub. No.: US 2011/0252403, hereinafter, “Joukov”), and further in view of Branch et al. (Pub. No.: US 2013/0246606, hereinafter, “Branch”).
Claims 7, 14, 20. Combination of Balani and Joukov teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Balani and Joukov does not explicitly teach:
further comprising: analyzing the network configuration data; determining, based on the analyzing, that at least one load balancer exists within the source computing environment; identifying, based on the network configuration data a cluster of servers associated with the at least one load balancer; and generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment.
However, Branch teaches
further comprising: analyzing the network configuration data; determining, based on the analyzing, that at least one load balancer exists within the source computing environment; identifying, based on the network configuration data a cluster of servers associated with the at least one load balancer; and generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment. – in paragraph [0043] (when a data center, set of servers, server clusters, services on servers, applications on servers, or the like, needs to be migrated from one set of servers to another or from one location to another, it is beneficial to migrate the load balancers with the managed resources, e.g., servers, services, applications, etc., as one cohesive unit. Thus, it is beneficial to have a discovery mechanism that is able to identify whether such load balancers are likely present in a network topology, and if possible, identify the location of these load balancers in the network topology.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Branch to include analyzing the network configuration data; determining, based on the analyzing, that at least one load balancer exists within the source computing environment; identifying, based on the network configuration data a cluster of servers associated with the at least one load balancer; and generating a migration recommendation for the cluster of servers based on the cluster of servers being one of distributed across computing environments or being local to the source computing environment, as taught by Branch, 

Claim 8. Combination of Balani and Joukov teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Balani and Joukov does not explicitly teach:
wherein the plurality of network devices comprises one or more of a router, a load balancer, or a firewall.
However, Branch teaches
wherein the plurality of network devices comprises one or more of a router, a load balancer, or a firewall. – in paragraph [0043] (identify whether such load balancers are likely present in a network topology, and if possible, identify the location of these load balancers in the network topology.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balani and Joukov with Branch to include wherein the plurality of network devices comprises one or more of a router, a load balancer, or a firewall, as taught by Branch, in paragraph [0016], to automatically identifying the location of transparent network communication interception appliances such as firewalls and load balancers.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.